Citation Nr: 1503412	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  13-27 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to an increased evaluation for diabetes mellitus, type II, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to May 1973 and from May 1973 to December 1974.

The question of entitlement to service connection for sleep apnea comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Separately, in a June 2014 rating decision, the RO denied entitlement to an increased evaluation for diabetes mellitus, type II.  The Veteran submitted a timely August 2014 notice of disagreement, however, a statement of the case has not yet been issued.  

The Veteran testified at an October 2014 videoconference before the undersigned.  A transcript of the hearing is associated with the Veteran's Virtual VA paperless claims file.  Additional relevant documents are located in the Veterans Benefits Management System (VBMS) paperless claims file.  After the hearing, the Veteran submitted additional evidence accompanied by a waiver of agency of original jurisdiction review.  38 C.F.R. § 20.1304(c) (2014).  

The issues of entitlement to service connection for skin cancer, residuals of a left arm burn, and tinnitus; as well as a claim of entitlement to an increased evaluation for right ear hearing loss have been raised by the record in August and November 2014 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the issue of entitlement to service connection for sleep apnea, an examination is warranted.  The Veteran reports that he was previously diagnosed with sleep apnea, but has not been receiving treatment because he tried and could not tolerate CPAP treatment, and that he continues to experience symptoms associated with sleep apnea.  Additionally, statements by the Veteran's wife and daughter and E.M.H., who served with the appellant, describe symptoms that may be associated with sleep apnea, including snoring and shortness of breath or gasping for breath, dating back to when he was on active duty.  There is, however, insufficient medical evidence to make a decision on the claim.  Hence, an examination is needed.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

As noted above, the Veteran filed a timely notice of disagreement regarding entitlement to an increased evaluation for diabetes mellitus, type II, and the RO has not issued a statement of the case.  Therefore, the claim must be remanded for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA sleep disorder examination.  Provide the examiner access to the claims file and any Virtual VA and VBMS records as well as a copy of this Remand.  The examiner must review the claims file and any relevant Virtual VA and VBMS records and indicate in the examination report that such review occurred.  Any indicated tests or studies should be performed.  The examiner is to:

(a)  Examine the Veteran, diagnose any sleep disorders, to include addressing whether a diagnosis of sleep apnea is warranted.  

(b)  For each and every diagnosed sleep disorder, opine whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the disorder had its onset during or was caused by the Veteran's military service.  

(c)  A complete rationale must be provided for any and all opinions offered.  In addition to any other evidence the examiner finds pertinent, the examiner must discuss the statements by the Veteran's wife and daughter and E.M.H., which were received by VA in November 2014.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she must explain why that is the case.

2.  After the development requested has been completed, the AOJ must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  The AOJ must ensure that the examiner documented consideration of the claims file, any relevant Virtual VA and VBMS records, and appropriately addressed the statements by the Veteran's wife and daughter and E.M.H.  If the examination report is deficient in any manner, the AOJ must implement corrective procedures at once.  

3.  After completing the above development and any other indicated development, readjudicate the issue of entitlement to service connection for sleep apnea.  If the benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the matter to the Board.  

4.  Provide the Veteran and his representative a statement of the case, accompanied by notification of appellate rights, addressing the issue of entitlement to an increased evaluation for diabetes mellitus, type II.  If, and only if, the Veteran timely perfects an appeal, the matter should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

